DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 09/28/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: Regarding the 112(b) rejection cited in the previous Office Action, Applicant argues that claim 19 has been amended in such a manner so as to no longer invoke 35 U.S.C. 112(f). In particular, claim 19 has been amended to clarify that the first input component is configured to receive a first plurality of station signals and frequency-shift the first plurality of station signals. Amended claim 19 clarifies that when the frequency-shifted signals are combined, they provide a first multiplex of the first plurality of station signals. Applicant argues that a proper consideration of amended claim 19 does not entail invocation of means-function interpretation with regard to the multiplexing of the signals.
Examiner’s Response: Examiner respectfully disagrees. Limitation “first input component” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Examiner asserts that as to claims 19-23, claim limitation “first input component”, as cited in claim 19, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant in the invention’s disclosure does not disclose the corresponding structure for performing “receive a first plurality of station signals and frequency-shift the first plurality of station signals, which when combined provide a multiplex signal of the first plurality of station signals”.  The arrangement in Fig. 2 and the corresponding text from the invention’s disclosure shows a structure for receiving a first plurality of station signals and frequency-shifting the first plurality of station signals. Even though the Applicant in paragraph [0054] of the invention’s disclosure discloses combining the signals into a single PAPR reduction engine, no structure has been shown to perform this function. Also limitation “which when combined provide a first multiplex of the first plurality of stations signals” cannot be ignored or considered as an optional limitation, because the next component of the digital radio receiver (i.e., the first power reduction component) performs the peak reduction on the first multiplex. Therefore, the first input component must generate the first multiplex by combining. .
Information Disclosure Statement
The information disclosure statement submitted on 08/19/2021 has been considered and made of record by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  as to claim 19, line 2, “of claim 1” should be removed from the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 19-23, claim limitation “first input component”, as cited in claim 19, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant in the invention’s disclosure does not disclose the corresponding structure for performing “receive a first plurality of station signals and frequency-shift the first plurality of station signals, which when combined provide a multiplex signal of the first plurality of station signals”.  The arrangement in Fig. 2 and the corresponding text from the invention’s disclosure shows a structure for receiving a first plurality of station signals and frequency-shifting the first plurality of station signals. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 19, limitation “a first input component configured to receive a first plurality of station signals and frequency-shift the first plurality of station signals, which when combined provide a first multiplex of the first plurality of station signals” is indefinite, because it is not clear which station signals (i.e., a first plurality of station signals or frequency-shifted station signals) have been combined to provide the first multiplex. Applicant in paragraph 0052 of the invention’s disclosure states “It is possible to simply frequency shift individual IBOC signals, combine them digitally or in analog”. Examiner suggests using a similar language in the claim to clarify the limitation. Claims 20-23 depend on claim 19, therefore they have been rejected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632